Casast: 7o2Ovcvol OWGMMIPE Dodumentet Ailedi@4/Ta/Ab/Magedhetilds 14

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIZABETH ALVARADO, ERICKA AGUILAR, WANDA
AZU NIEVES, and MARIE WOOD SMITH,

Plaintiffs, Crvil Action No.
7:20-cv-10790-K MK
VS.

UNITED HOSPICE, INC., CARA DANIELLE PACE, and
JUDITH PEACOCK,

Defendants.

 

STIPULATED PROTECTIVE ORDER

By this Stipulated Protective Order, Plaintiffs Elizabeth Alvarado, Ericka Aguilar, Wanda
Azu Nieves, and Marie Wood Smith (collectively, “Plaintiffs”), and Defendants United Hospice,
Inc. (“United Hospice”), Cara Danielle Pace, and Judith Peacock (collectively, “Defendants”)
(together with Plaintiffs, the “Parties”), have requested the Court to enter a Protective Order to
preserve the confidentiality of the Confidential Information as described in the Confidentiality
Agreement, pursuant to Fed. R, Civ. P. 26(c) and Fed. R. Evid. 502(d). The Parties desire to
limit the use and disclosure of such information exchanged in discovery by the terms and
conditions contained in their Confidentiality Agreement, attached hereto as Exhibit A.

By the signatures of their counsel of record on the Confidentiality Agreement, the Parties
agree, and upon execution by the Court, the Court finds that the Order should be GRANTED.

ACCORDINGLY, the Court hereby ORDERS the parties to abide by the Confidentiality

Agreement attached hereto as Exhibit A.

12191058.4

 
Cabasé: 7 Ove V OKSG4M MP EDodiorenhedt Hledid4itoPio/Pageayefads 14

 

IT IS SO ORDERED, this the _i9th day of April, 2021.

MV tall

Hon. Kenneth M. Karas
United States District Court Judge

 

12791058.1

 
Cabasé: 72OvevOeMMUREDodowmhedt Filedit4/raAb/Pageayetsaf 14

 

EXHIBIT A

42191058.1

 

 
Cabas@: 7Q20.cVOKSGMM IP EDodduienhedt Filed it4/iiPio/Pageayetaf 14

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIZABETH ALVARADO, ERICKA AGUILAR, WANDA
AZU NIEVES, and MARIE WOOD SMITH,

Plaintiffs, Civil Action No.

7:20-cv-10790-K MK.
VS.

UNITED HOSPICE, INC., CARA DANIELLE PACE, and

 

JUDITH PEACOCK,
Defendants.
CONFIDENTIALITY AGREEMENT
1. Introduction. This Confidentiality Agreement is entered into by and between

Plaintiffs Elizabeth Alvarado, Ericka Aguilar, Wanda Azu Nieves, and Marie Wood Smith
(collectively, “Plaintiffs”), and Defendants United Hospice, Inc. (“United Hospice”), Cara
Danielle Pace, and Judith Peacock (collectively, “Defendants”). Plaintiffs and Defendants are
sometimes referred to individually as the "Party" and collectively as “the Parties." Discovery
herein may involve the production of certain information and documents that contain non-public
personal information, including personally identifiable information relating to United Hospice’s
clients, as well as information relating to confidential or sensitive business matters, trade secrets,
medical records or other proprietary or confidential financial information. Thus, the Parties
desire to limit the use and disclosure of certain information exchanged in discovery by the terms
and conditions contained in this Confidentiality Agreement.

2. Definitions. As used herein, "Confidential Information" shall refer to all
documents, materials, or testimony, as more particularly described in paragraph 3 below, which

is designated as "Confidential" by a Party.

12191058.1

 

 

 
Cabasé 72 OvevOlOMGMMHRE Dodnowemedt Ailedie4/ Lovato /Pagedyetslét 14

 

(a)

(b)

(c)

12191058.4

In the case of documents and the information contained therein, the
"Confidential" designation shall be made by stamping "Confidential" on a
document, printing "Confidential" on a document, affixing a "Confidential" label
or other notice on the Confidential Information, including "Conf" in the Bates
number of a document, i.e. "D-Conf-0001" or "P-Conf-0001," or making such
designations by referring to Bates numbers in correspondence among the Parties’
counsel. In the cases of documents or other materials not susceptible to stamping
or marking, such as electronically stored information ("ESI") or microfilm,
counsel producing the document or other material will, in some other manner,
clearly designate the document or other material to be treated as confidential prior
to delivery to other counsel.

In the case of interrogatory answers and the information contained therein, the
"Confidential" designation shall be made by means of a statement at the
conclusion of such answers specifying the answers or parts thereof deemed
confidential and by placing the legend "Confidential" on each answer designated
as such.

In the case of depositions and the information contained therein, including
exhibits, the designation as "Confidential" shall be made by a statement to such
effect on the record during the course of the deposition identifying the portion of
the testimony and any exhibits deemed confidential or by a written statement to
such effect made within sixty (60) days after receipt of the transcript of the
deposition. The transcript of any such deposition shall bear the legend

"Confidential" on all pages containing testimony deemed confidential.

 
C&ast: 726cvolOroeud MIP EDocumenhadt HlediQ4{1aAb/Ragehyeredr 14

 

(d) Any "Confidential" designation that is inadvertently omitted may be corrected by

written notification to opposing counsel.

Confidential Information is protected from use and disclosure under the terms and
conditions below.

3, Scope of Designation, All Confidential Information described herein, and any
documents, materials or testimony setting forth or revealing the contents of such Confidential
Information, including, but not limited to, copies, notes, summaries, charts, Excel spreadsheets,
and analyses, shall be considered Confidential subject to this Agreement, regardless of whether
the information is supplied by the Parties to each other by mutual agreement, in response to
discovery requests, or by third-parties in response to a subpoena duces tecum. "Confidential
Information" includes trades secrets or other confidential information of United Hospice, such as
marketing plans, strategic plans, business plans, financial information, pricing information, new
products, developments, customer information, customer lists, employee lists, minutes of board
of director meetings, contracts with certified home health agencies (CHHAs), long term home
health care programs (LTHHCPs), managed care organizations (MCOs), or any other entities
that are a source of clients, reimbursement rates, or proprietary information regarding United
Hospice or any of its affiliates, customers, clients, or patients, and sensitive personnel
information regarding Plaintiffs, Defendants or employees of United Hospice such as social
security numbers, protected health information, and other sensitive personal and private
information traditionally treated as such by the courts. “Confidential Information" does not
include inter alia non-personal and non-private information such as officer, director, or employee
names, information concerning whether persons were employed by United Hospice including

types of benefits, job titles and duties, and dates of employment, and information regarding

12191058.4

 

 
Cabast: 72 OvevOrO@EdAMIRE Doanimnemhast Aledie4/LaAb/PageagetAds 14

 

whether persons are participants in this lawsuit... "Confidential Information" also does not
include any information that is in the public domain at the time of disclosure or thereafter comes
into the public domain; any Documents or Material that do not contain Confidential Information
or Confidential Material; or any information which is disclosed to any Party in good faith by a

third party not affiliated with or employed by any Party, who has the legal right to make such

disclosure.

a. "Document." When used in this Agreement, the term "document" means all
writings, drawings, graphs, charts, spreadsheets, recordings, computer disks and
tapes, electronically stored information, audiotapes, videotapes, and any other
documents as defined in Rule 34 of the Federal Rules of Civil Procedure.

b. "Material." When used in this Agreement, the term "material" means any
document, any answer to any interrogatory or other discovery request in this
action, and any other information produced, given, or filed in this action.

c. "Confidential Material." When used in this Agreement, the term "Confidential
Material" shall have the same meaning as "Confidential Information," and vice
versa.

4, Disclosure of Confidential Information. Confidential Information may be

disclosed only to:

a. Counsel for the respective Parties and their partners, associates, office managers,

clerks, paralegals, legal assistants, secretaries, and other staff personnel having a
need to know such information or have access to such Confidential Information to

perform their duties;

b, The Parties;

12191058.1

 

 
CAaSASE Te2OrcvELOTERMMRE Documented 26ileriad/taAb HageR eiglat 14

 

c. Material fact witnesses;

d. Consultants, ESI discovery services, expert witnesses, or individuals retained by a
Party to perform analysis, document production, document review, investigative
work, and their respective staff having a need to know such information or have
access to such Confidential Information to perform their duties, provided,
however, that in the event a Party's direct competitor or a representative or
affiliate of a Party's direct competitor is hired as an expert witness, such Party
may seek by agreement or Court Order more protections with regards to
documents disclosed to such expert;

e. Court reporters who report a deposition or other testimony, statement, or

argument in connection with this action;

f Relevant court personnel;
g. Mediators, arbitrators, and their personnel;
h. Such other persons as hereafter may be designated by written stipulation of the

Parties or by order of the Court but only to the extent necessary to fulfill the

responsibilities assigned to such persons.
All persons in 4. a., b, c, d, and h above to whom Confidential Information is disclosed shall be
made familiar with the terms of this Agreement, comply with this Agreement, and be bound by
the terms of this Agreement. Each consultant, ESI discovery service, or expert retained by any
Party, either as a consulting expert or testifying expert, shall execute an acknowledgement in the
form attached hereto or the equivalent indicating that such person has read this Agreement and
agrees to be bound by all of its terms and conditions. Counsel obtaining the signature of any

such persons shall act as the custodian of the acknowledgement.

12191058.1

 
CRASE: 7 LOCA AKoGHsMie EDooumanhedt Filed MALI Pilo Pageayetddt 14

 

5. Use of Confidential Information. All Confidential Information shall be used
solely for the prosecution or defense of the claims in this action. If any Confidential Material is
filed with the Court, attached to any papers filed with the Court, or quoted in a pleading filed
with the Court, the Confidential Material shall be marked "Confidential" and such Confidential
Material shall be filed under seal or redacted in accordance with the Southern District of New
York's CM/ECF User's Guide. Nothing herein shall preclude the use, offering, introduction into
evidence, preparation of witnesses, or discussion of any of the Confidential Information at or for
the purposes of preparing for any hearing, mediation, arbitration, trial or appellate court
proceeding in connection with this action or any related action, subject to any additional orders
the Court may make at that time to protect the confidentiality of the information and documents.

6. HIPAA Qualified Protective Order. All protected health information (including
copies of same) disclosed by a covered entity under HIPAA during the course of this lawsuit,
including, but not limited to, reports and duty reports containing protected health information
about clients and the services performed on their behalf, must be returned to such covered entity
ot destroyed at the end of this lawsuit. This Agreement constitutes a HIPAA Qualified
Protective Order under 45 C.F.R. § 164.512(e), in that it: "(a) prohibits the parties from using or
disclosing the protected health information for any purpose other than the litigation or
proceeding for which such information was requested; and (b) requires the return to the covered
entity or destruction of the protected health information (including all copies made) at the end of
the litigation or proceeding."

7. Objections to Designation. Whenever a Party objects to the designation of any
discovery material as Confidential Information or wishes to disclose such discovery material

beyond the terms of this Agreement, that Party (the “Objecting Party") shail provide the other

12191058.4

 
Cast: 7QAcvAOOeuiMie EBoaumeanhedt HlediN4/7Pio/ PageaQofddt 14

 

Party with written notice of its objection or proposed disclosure. If the Party who produced the
discovery material (the "Producing Party") informs the Objecting Party in writing within
fourteen (14) calendar days of receiving such written notice that it does not agree with the
objection or proposed disclosure, the Objecting Party may thereafter move the Court for a ruling
that the material should not be designated as Confidential Material, and such disputed materials
will remain confidential until the Court's ruling or the Parties otherwise reach agreement. If the
Producing Party fails to respond in writing within fourteen (14) calendar days of receiving such
written notice from the Objecting Party, the discovery material will be deemed not confidential.

8. Other Objections. Nothing in this Agreement shall preclude a Party from
objecting to the production in this action of any confidential or proprietary documents on any
other basis recognized under applicable rules of procedure or evidence.

9, Miscellaneous. This Agreement shall apply to all Confidential Information
whether produced before or after the effective date of this Agreement.

10. Notwithstanding anything contained in this Agreement to the contrary, except for
compliance with applicable HIPAA regulations, a Party is not prohibited from disseminating
and/or disclosing its own Confidential Information.

11. If Confidential Material is disclosed to any person other than one entitled to
disclosure under this Agreement by those persons set forth above, the Party or counsel
responsible for the disclosure shall promptly upon learning of such disclosure inform counsel for
the parties of the pertinent facts relating to such disclosure and shall make every effort to prevent
further disclosure by the unauthorized person.

12. The inadvertent production or disclosure during discovery of a document or

information protected by the attorney-client privilege, attorney work product doctrine, or other

12491058.1

 

 
CEASE TROrcVAIOMRMMIREBogumenhed: AllediQ4/LeAb Hageakeofildt 14

 

privilege ("Protected Material") shall not be deemed a waiver of the privilege, work product, or
other protection or immunity from discovery by the Producing Party in this or any subsequent
state or federal proceeding. If any Party becomes aware of the production of Protected Material
by any Party, the Party shall provide written notice of such production. Within ten (10) business
days of receipt of notice by any Party that Protected Material was produced or disclosed,
sufficiently identified by Bates number or other method to enable its identification, all recipients
of the Protected Material shall collect all copies or reproductions thereof and either segregate
them to protect them from use, or, if requested, shall return or destroy all hard copies and delete
such material from any medium, unless the protected nature of the Protected Material is disputed.
In addition, the recipients shall collect all notes or other work product that summarize, discuss, or
quote the contents of such Protected Material, which shall then be segregated, or, if requested,
destroyed, unless the protected nature of the production is disputed. If the recipient disputes the
protected nature of the Protected Material, then the recipient shall so notify the Producing Party
in writing at within ten (10) business days of receipt of notice by the Producing Party that
Protected Material was produced or disclosed, or within a reasonable time thereafter. Ifthe
dispute cannot be resolved after conferring in good faith with the Producing Party, the recipient
may promptly file a motion with the Court to compel production of such documents,
information, and materials, attaching the information at issue, under seal. The Producing Party
shall have the burden of demonstrating the protected nature of the Protected Material. The
Parties must retain the Protected Material until the claim is resolved. If the protected nature of
the Protected Material is upheld, the receiving Party shall return or destroy all hard copies of
Protected Material, delete such material from any medium, and destroy portions of all notes or

other work product that summarize, discuss, or quote the contents of the Protected Material. The

12191058.1

 

 
CARASE: 7ROrCVELOLARMISE Bogumenhed Aled ie EWA Pages. ofal dy 14

 

parties intend that this provision provides all the protections afforded by Federal Rule of
Evidence 502.

13. This Agreement contemplates that the parties shall continue to resolve
confidentiality issues by agreement of counsel not inconsistent with this Agreement.

14. The foregoing is entirely without prejudice to the right of any Party to apply to the
Court for any further Protective Order relating to Confidential Information; or to object to the
production of documents or information; or to apply to the Court for an order compelling
production of documents or information; or for modification of this Agreement. The fact that a
Party entered into this Agreement may not be raised as a defense to or argument against any such
motion.

15. The Parties agree to submit the Stipulated Protective Order, this Agreement, and
the accompanying Affidavit to be "so ordered" by the Court and agree to be bound by its terms
prior to and subsequent to entry. Notwithstanding same, this Agreement will become effective
upon its execution by Plaintiff's counsel.

16. This Agreement shall survive the final disposition of the above-referenced
litigation, and anything designated as or considered to be Confidential Information herein shall
be returned or destroyed to the Party that originally produced them within forty-five (45) days of
the lawsuit's final disposition. If the Requesting Party destroys the Confidential Information, it
shall confirm such destruction in writing to counsel for the party who disclosed such
Confidential Material. Final disposition means after the entry of a final order in this case and
after this case is no longer subject to appeal pursuant to the Federal Rules of Appellate

Procedure.

42191058.1

 

 

 
Cabasé: 720vev OO GAME Dodhorenhast AilediQ4/121Ato/ Fagedpofs. af 14

 

Dated: April, 2021

THE HOWLEY LAW FIRM, P.C,

By:

 

John J.P. Howley, Esq.
1345 Avenue of the Americas, 2°4 Floor
New York, New York 10105
Telephone: (212) 601-2728

Attorneys for Plaintiffs

12191058.1

10

BOND, SCHOENECK & KING, PLLC

By:

 

Gregory B. Reilly, Esq.
600 Third Avenue, 22nd Floor
New York, New York 10016
Telephone: (646) 253-2300

Attorneys for Defendants

 

 

 
Cagsé: 720-eC O02 GOK KHPEDoddammeAt Alege Mop /Aagedebdl4.4f 14

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ELIZABETH ALVARADO, ERICKA AGUILAR, WANDA
AZU NIEVES, and MARIE WOOD SMITH,

Plaintiffs, Civil Action No.
7:20-cv-10790-K MK

¥S,

UNITED HOSPICE, INC., CARA DANIELLE PACE, and
JUDITH PEACOCK,

Defendants.

 

ACKNOWLEDGEMENT

I have read the Confidentiality Agreement entered in this matter, agree to comply with its
terms, and agree to be bound by all of its terms and conditions I have also been informed by
counsel that certain documents or information to be disclosed to me in connection with my work
in this matter have been designated as confidential. I have been informed that any such
documents or information labeled "Confidential" are confidential by Order of the Court.

I hereby agree that I will not disclose any information contained in such documents or
information to any other person. I further agree not to use any such information for any purpose

other than this litigation.

Name: Dated:

 

Signed in the presence of:

(Attomey)

 

12191058.1

 
